Case 3:19-cr-30034-SMY Document 277 Filed 04/01/21 Page 1 of 2 Page ID #1096




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UNITED STATES OF AMERICA,                        )
                                                  )
                         Plaintiff,               )
                                                  )
 vs.                                              )   Case No. 19–cr-30034-SMY
                                                  )
                                                  )
 EUGENE FALLS,                                    )
                                                  )
                         Defendant.               )

                                            ORDER
YANDLE, District Judge:

        Defendant Eugene Falls is charged with Attempted Possession with Intent to Distribute a

Controlled Substance: Methamphetamine (Count 1); Conspiracy to Distribute and Possess with

Intent to Distribute Controlled Substances: Methamphetamine, Heroin, Cocaine, and Cocaine Base

(Count 2); Distribution of a Controlled Substance: Heroin (Count 3); and Money Laundering

Conspiracy (Count 11). Trial is scheduled on April 12, 2021 in the Benton Courthouse before the

undersigned judge. Now before the Court is on Defendant’s Motion to Change Venue (Doc. 270).

       Federal Rule of Criminal Procedure 18 provides that a court “must set the place of trial

within the district with due regard for the convenience of the defendant, any victim, and the

witnesses, and the prompt administration of justice.” Fed. R. Crim. P. 18. “A trial court has broad

discretion in deciding where to fix the location of the trial which will not be overridden on appeal

as long as the court gives ‘due consideration’ to the factors listed in Rule 18.” United States v.

Balistrieri, 778 F.2d 1226, 1229 (7th Cir. 1985) (citing United States v. Truglio, 731 F.2d 1123,

1130 (4th Cir. 1984).
Case 3:19-cr-30034-SMY Document 277 Filed 04/01/21 Page 2 of 2 Page ID #1097




       Falls asserts that venue is proper in the East St. Louis Courthouse which is located in St.

Clair County, Illinois because the alleged offenses occurred in St. Clair County. The Sixth

Amendment requires that in all criminal prosecutions, the accused shall enjoy the right to a speedy

and public trial, by an impartial jury “of the State and district (emphasis added) wherein the crime

shall have been committed, which district shall have been previously ascertained by law.” U.S.

Const. Amend. VI. The Southern District of Illinois has no divisions pursuant to 28 U.S.C. § 93.

As such, there is no distinction between the courthouses located in East St. Louis and Benton for

purposes of a defendant’s Sixth Amendment rights. Here, the Southern District of Illinois is the

district in which the charged offenses were committed within the meaning of Rule 18, so holding

trial in the Benton Courthouse does not offend constitutional principles.

       Additionally, Falls has not established, and the record before the Court does not support

the premise, that holding trial in the East St. Louis Courthouse will further the convenience of the

parties, victims, or witnesses and promote the interest of justice. Accordingly, Defendant’s motion

is DENIED.


       IT IS SO ORDERED.

       DATED: April 1, 2021




                                                     STACI M. YANDLE
                                                     United States District Judge




                                            Page 2 of 2
